 



FIRST AMENDMENT TO SHARE EXCHANGE AGREEMENT

 

This First Amendment to the Share Exchange Agreement, dated as of July 24, 2019
(this “First Amendment”), is entered into by and among Algomizer Ltd., a company
organized under the laws of the State of Israel (“Algomizer”), and Virtual
Crypto Technologies Inc., a company organized under the laws of the State of
Delaware (“VCT”). Algomizer and VCT are referred to hereunder as the “Parties”,
and each of them individually as a “Party”.

 

WHEREAS, the Parties have entered into that certain Share Exchange Agreement,
dated as of February 7, 2019 (the “Agreement” and the “Effective Date”); and    
WHEREAS, the Parties hereto mutually wish to remove and amend certain provisions
in the Agreement as set forth herein that shall enter into effect as of the
Effective Date.

 

NOW, THEREFORE, for other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto, intending to
be legally bound, agree as follows:

 

1. Unless otherwise expressly set forth herein, capitalized terms shall have the
meaning ascribed to them in the Agreement.     2. Section 1.04(j) to the
Agreement shall be removed from the Agreement.     3. Section 4.05 shall be
added to Article IV (“Covenants”) of the Agreement, and shall state as follows:
“Section 4.05 Financial Statements of Viewbix. Algomizer shall deliver to VCT
the financial statements of Viewbix within sixty (60) days of the Closing Date
of the Agreement, which shall be in compliance with the applicable rules of the
SEC, as required for VCT’s reporting under Items 2.01 and 9.01 of Form 8-K.”    
4. The Agreement is ratified and confirmed in all other respects and shall
continue in full force and effect. Without limiting the generality of the
foregoing, the term “Agreement” as used in the Agreement shall be deemed to be
the Agreement as amended by this “First Amendment”.     5. This First Amendment
shall be in effect as of the Effective Date.

 

IN WITNESS WHEREOF, the Parties hereto have caused this First Amendment to be
executed by their respective officers thereunto duly authorized, as of the date
first written above.

 

Algomizer Ltd.   Virtual Crypto Technologies Inc.           By: /s/ Noam Band  
By: /s/ Alon Dayan Name: Noam Band          Name: Alon Dayan         Title: CEO
  Title: CEO

 

 

 



 